16-12220-smb   Doc 1086   Filed 04/15/19 Entered 04/15/19 17:39:14   Main Document
                                       Pg 1 of 13
     16-12220-smb            Doc 1086            Filed 04/15/19 Entered 04/15/19 17:39:14                           Main Document
                                                              Pg 2 of 13
                                        Entity Name: International Shipholding Corporation (Consolidating)
                                                             Case Number: 16-12220


Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 1
Reporting Period: March 2019

QUESTIONNAIRE
                                                                                                              YES*       NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside the                            X
       Plan of Reorganization during this reporting period?
2.     Are any post-confirmation sales or payroll taxes past due?                                                                X

3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                      X

4.     Is the Debtor current on all post-confirmation plan payments?                                                X

           * All payments for the first quarter of 2019 are represented in Attachment 2.

        *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




INSURANCE INFORMATION
                                                                                                              YES        NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's compensation,         X
       and other necessary insurance coverages in effect?
2.     Are all premium payments current?                                                                            X

        *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                                                                                     ATCH-1A
                                                                                                                                       Page 1
                                   16-12220-smb             Doc 1086     Filed 04/15/19 Entered 04/15/19 17:39:14
                                                                  Entity Name: International Shipholding Corporation (Consolidating)
                                                                                                                                         Main Document
                                                                                              Pg 3 of
                                                                                       Case Number:       13
                                                                                                      16-12220


Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 1
Reporting Period: March 2019

Confirmation of Insurance
               Coverage Type                                        Insurer                             Policy Term           Payment Amount        Frequency       Delinquency Amount

Marine Hull Package Insurance                Navigators Insurance Company (Lead)                         6/27/2016
                                                                                                             to
                                                                                                         6/26/2017             $       1,197,133      Annual        $              -
Marine Hull Package Insurance                AON (Seacor purchased policy under ISH slip for the         6/27/2017
                                             stub period)                                                    to
                                                                                                          7/3/2017                       22,959
Protection & Indemnity insurance (includes   The Standard Club Europe Ltd                                2/20/2017
contractual liability)                                                                                       to
                                                                                                         2/19/2018                     1,265,691   5 installments                  -
State Act Workers’ Compensation              Manufacturers Alliance Insurance Company (PMA                5/1/2016
                                             Group) through American Equity Underwriters, Inc.               to
                                                                                                          5/1/2017                       69,124       Annual                       -
State Act Workers’ Compensation              Manufacturers Alliance Insurance Company (PMA                5/2/2017
                                             Group) through American Equity Underwriters, Inc.               to
                                                                                                          7/3/2017                        6,250
USL& HW Act and Incidental Non Owned         American Longshore Mutual Association Ltd (                  5/1/2016
Maritime Employers Liability                 "ALMA") through American Equity Underwriters, Inc.              to
                                                                                                          5/1/2017                       42,445       Annual                       -
USL& HW Act and Incidental Non Owned         American Longshore Mutual Association Ltd (                  5/2/2017
Maritime Employers Liability                 "ALMA") through American Equity Underwriters, Inc.              to
                                                                                                          7/3/2017                        3,837                                    -
Foreign Liability                            Insurance Company of the State of PA                         5/1/2016
                                                                                                             to
                                                                                                          5/1/2017                       10,801       Annual                       -
Foreign Liability                            Insurance Company of the State of PA                         5/2/2017
                                                                                                             to
                                                                                                          7/3/2017                          977                                    -
Spain Admitted General Liability             AIG Europe Limited                                           5/1/2016
                                                                                                             to
                                                                                                          5/1/2017                        3,185       Annual                       -
Spain Admitted General Liability             AIG Europe Limited                                           5/2/2017
                                                                                                             to
                                                                                                          7/3/2017                          288                                    -
Defense Base Act                             Ins Co of the State of PA thru AIG                           5/1/2016
                                                                                                             to
                                                                                                          5/1/2017                        5,000       Annual                       -



                                                                                                                                                                                ATCH-1B
                                                                                                                                                                                  Page 1
                                    16-12220-smb          Doc 1086     Filed 04/15/19 Entered 04/15/19 17:39:14
                                                                Entity Name: International Shipholding Corporation (Consolidating)
                                                                                                                                     Main Document
                                                                                            Pg 4 of
                                                                                     Case Number:       13
                                                                                                    16-12220


Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 1
Reporting Period: March 2019

Confirmation of Insurance
               Coverage Type                                      Insurer                             Policy Term           Payment Amount    Frequency   Delinquency Amount

Defense Base Act                           Ins Co of the State of PA thru AIG                           5/2/2017
                                                                                                           to
                                                                                                        7/3/2017                       452
Property, Electronic Data Processing       AmRisc panel of underwriters:
Equipment, Business Income and Extra       Certain Underwriters at Lloyd’s
Expense including Equipment Breakdown      Indian Harbor Insurance Company
                                           QBE Specialty Insurance Co
                                           Steadfast Insurance                                          5/1/2016
                                           General Security Indemnity Company of Arizona                   to
                                           United Specialty Insurance Company                           5/1/2017
                                           Lexington Insurance Company
                                           Princeton Excess & Surplus Lines Insurance Co
                                           International Insurance Company of Hannover through
                                           AmWins of Georgia, Inc.                                                                   79,651    Annual                    -
Property, Electronic Data Processing       AmRisc panel of underwriters:
Equipment, Business Income and Extra       Certain Underwriters at Lloyd’s
Expense including Equipment Breakdown      Indian Harbor Insurance Company
                                           QBE Specialty Insurance Co
                                           Steadfast Insurance                                          5/2/2017
                                           General Security Indemnity Company of Arizona                   to
                                           United Specialty Insurance Company                           7/3/2017
                                           Lexington Insurance Company
                                           Princeton Excess & Surplus Lines Insurance Co
                                           International Insurance Company of Hannover through
                                           AmWins of Georgia, Inc.                                                                    7,201                              -
Equipment Floater & Rolling Stock          Alterra America Insurance Company through AmWins             5/1/2016
                                           of Georgia, Inc.                                                to
                                                                                                        5/1/2017                     18,570    Annual                    -
Equipment Floater & Rolling Stock          Alterra America Insurance Company through AmWins             5/2/2017
                                           of Georgia, Inc.                                                to
                                                                                                        7/3/2017                      1,679                              -
Property Terrorism - 601 Poydras St only   Lloyd’s (Beazley manages Syndicates)                         5/1/2016
                                           Syndicate 2623 82%                                              to
                                           Syndicate 623 18%                                            5/1/2017                      1,049    Annual                    -
Property Terrorism - 601 Poydras St only   Lloyd’s (Beazley manages Syndicates)                         5/2/2017
                                           Syndicate 2623 82%                                              to
                                           Syndicate 623 18%                                            7/3/2017                        95                               -


                                                                                                                                                                      ATCH-1B
                                                                                                                                                                        Page 2
                                 16-12220-smb            Doc 1086     Filed 04/15/19 Entered 04/15/19 17:39:14
                                                               Entity Name: International Shipholding Corporation (Consolidating)
                                                                                                                                    Main Document
                                                                                           Pg 5 of
                                                                                    Case Number:       13
                                                                                                   16-12220


Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 1
Reporting Period: March 2019

Confirmation of Insurance
               Coverage Type                                     Insurer                             Policy Term           Payment Amount    Frequency   Delinquency Amount

Auto Liability/Physical Damage            Sentinel Insurance Co Ltd (Hartford)                         5/1/2016
                                                                                                          to
                                                                                                       5/1/2017                     22,724    Annual                    -
Auto Liability/Physical Damage            Sentinel Insurance Co Ltd (Hartford)                         5/2/2017
                                                                                                          to
                                                                                                       7/3/2017                      2,054                              -
Cargo & MALFI trailers                    Underwriters at Lloyds of London through Southern            5/1/2016
                                          Marine and Aviation                                             to
                                                                                                       5/1/2017                      6,600    Annual                    -
Cargo & MALFI trailers                    Underwriters at Lloyds of London through Southern            5/2/2017
                                          Marine and Aviation                                             to
                                                                                                       7/3/2017                       597                               -
Bumbershoot                               Pro Sight Specialty Insurance Co. (50%)                      5/1/2016
                                          Navigators Insurance Co. (50%)                                  to
                                                                                                       5/1/2017                     85,500    Annual                    -
Bumbershoot                               Pro Sight Specialty Insurance Co. (50%)                      5/2/2017
                                          Navigators Insurance Co. (50%)                                  to
                                                                                                       7/3/2017                      7,730                              -
Marine General Liability                  Navigators Insurance Company                                 5/1/2016
                                                                                                          to
                                                                                                       5/1/2017                     85,500    Annual                    -




                                                                                                                                                                     ATCH-1B
                                                                                                                                                                       Page 3
   16-12220-smb                 Doc 1086EntityFiled   04/15/19
                                               Name: International       Entered
                                                                   Shipholding         04/15/19
                                                                               Corporation             17:39:14
                                                                                           (Consolidating)                           Main Document
                                                                   Pg 6 of
                                                             Case Number:       13
                                                                            16-12220


Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 1
Reporting Period: March 2019

                                    Describe Pertinent Developments, Events, and Matters During this Reporting Period:

      On March 2, 2017, the Court entered the Findings of Fact, Conclusions of Law and Order Confirming First Amended Modified Joint Chapter 11 Plan
      of Reorganization for International Shipholding Corporation and Its Affiliated Debtors [ECF No. 671] confirming the Debtors’ joint chapter 11 plan of
      reorganization (the “Plan”). On July 3, 2017, the Debtors satisfied the conditions precedent to consummation of the Plan and the effective date of the
      Plan (the “Effective Date”) occurred [ECF No. 796]. On the Effective Date, the Debtors implemented the initial steps of the Plan, including payments
      to various interested parties and the funding of certain reserve accounts as further described in the Plan, and the “GUC Trust” was formed. On March
      27, 2019, the Reorganized Debtors filed their most recent Post-Confirmation Status Report [ECF No. 1083]. The Reorganized Debtors and the GUC
      Trustee continue to work on various claims determination and resolution issues.

      Prior to the reporting period, the GUC Trustee filed twenty (20 adversary proceedings against certain third parties for the avoidance and recovery of
      alleged preferential transfers pursuant to 11 U.S.C. § § 547 and 550. As of the filing of this report, one of these actions remains pending, and the GUC
      Trustee has received default judgments for two others. The remaining actions have been settled or dismissed.

      Prior to the reporting period, an administrative expense claim was filed by US Ocean, LLC and Patriot Shipping, LLC (collectively, “Intermarine”)
      [Docket No. 843]. On October 30, 2018, the Court entered an order referring the dispute over this administrative expense claim to mediation [Docket
      No. 1041]. On December 3, 2018, the Court entered an order approving the parties’ selection of the Honorable Jeff Kaplan as the mediator [Docket
      No. 1056]. The mediation occurred on April 9, 2018 and the parties successfully reached a settlement. The mediator’s final report was filed on April
      11, 2019 [Docket No. 1085].

      Prior to the reporting period, the Reorganized Debtors filed their Sixth (Substantive) Omnibus Objection to Claims (Inconsistent Claims, Duplicate
      Claims, and Misclassified Claims) [Docket No. 943] (the “Sixth Omnibus Objection”), which was approved by the Court prior to the reporting period
      except with respect to proof of claim number 273 filed by OSG Shipmanagement, Inc. (“Claim 273”). The Sixth Omnibus Objection has been
      continued to May 30, 2019 [Docket No. 1084] as to Claim 273.

      Prior to the reporting period, the GUC Trustee filed the Motion of the GUC Trustee to Enforce the Plan and Confirmation Order With Respect to the
      Reorganized Debtors’ Responsibility to Defend Asbestos Claims, Relieving Stay and Injunction, and Approving the GUC Trustee’s Right Not to
      Defend Asbestos Claims [Docket 1047] (the “Asbestos Claims Motion”). The Court granted a request to continue the Asbestos Claims Motion and the
      Asbestos Claims Motion is currently set for hearing on May 23, 2019 [Docket No. 1081].

              On January 1, 2019, the Board of Trustees of the MEBA Pension Trust—Defined Benefit Plan, the Board of Trustees of the Masters, Mates &
      Pilots Pension Plan and the Board of Trustees of the Masters, Mates & Pilots Adjustable Pension Plan filed an adversary proceeding (Case No. 19-
      01006) against numerous defendants, including CG Railway, LLC (“CG Railway”), a non-debtor affiliate of Reorganized International Shipholding
      Corporation [Docket No. 1]. A pretrial conference in this adversary proceeding was held on April 9, 2019.

             The Court entered an order [Docket No. 1058] on December 11, 2018, extending the deadline under the Plan to object to certain claims through
      and including July 1, 2019.




      Estimated Date of Filing the Application for Final Decree: Fourth Quarter of 2019




                                                                                                                                                          ATCH-1C
                                                                                                                                                            Page 1
                                                 16-12220-smb                      Doc 1086                Filed 04/15/19 Entered 04/15/19 17:39:14
                                                                                                         Entity Name: International Shipholding Corporation (Consolidating)                      Main Document
                                                                                                                        Pg 7 of 13
                                                                                                                              Case Number: 16-12220




Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 2: Schedule of Receipts and Disbursements
Reporting Period: March 2019
Date of Plan Confirmation: March 2, 2017
Date of Emergence: July 3, 2017


                                                                                             Enterprise Ship         LCI Shipholdings,                                Post Confirmation
Column1                                                                                      Company, Inc.1                Inc.1                  Quarterly                  Total
CASH (Beginning of Period)                                                                 $       309,614.42       $        238,066.83     $        547,681.25      $      33,911,712.93
                                                                                                                                                                                      -
Third Party INCOME or RECEIPTS during the Period                                                              -                       -                        -           116,294,521.08
Intercompany INCOME or RECEIPTS during the Period                                                             -                       -                        -           203,767,125.06
                                                                                                                                                                                      -
DISBURSEMENTS                                                                                                                                                                         -
  Operating Expenses (Fees/Taxes)                                                                                                                                                     -
     U.S. Trustee Quarterly Fees                                                                              -                       -                        -               114,675.54
     Federal Taxes                                                                                            -                       -                        -             3,271,317.96
     State Taxes                                                                                              -                       -                        -               329,310.66
     Other Taxes                                                                                              -                       -                        -               119,591.93
                                                                                                                                                                                      -
    All Other Third Party Operating Expenses:                                                                 -                       -                        -            55,255,773.04
    All Other Intercompany Operating Expenses:                                                                -                       -                        -           203,767,125.06
                                                                                                                                                                                      -
    Plan Payments:                                                                                                                                                                    -
       Administrative Expense Claims                                                                          -                12,850.00                12,850.00            2,549,177.80
       DIP Claims                                                                                             -                      -                        -              2,997,282.22
       Adequate Protection Claims and Interest Payments                                                       -                      -                        -              3,230,900.63
       Fee Claims                                                                                             -                      -                        -              8,614,139.03
       Priority Tax Claims                                                                                    -                      -                        -                661,110.00
       U.S. Trustee Fees                                                                                      -                      -                        -                       -
       Class One - Other priority claims                                                                      -                17,136.16                17,136.16            4,669,398.90
       Class Two - Other secured claims                                                                       -                      -                        -                       -
       Class Three - Regions facility claims                                                                  -                      -                        -             38,941,607.55
       Class Four - Capital One facility claims                                                               -                      -                        -              1,777,815.46
       Class Five - Citizens facility claims                                                                  -                      -                        -              8,317,940.86
       Class Six - DVB facility claims                                                                        -                      -                        -                       -
       Class Seven - General unsecured claims                                                                 -                      -                        -              3,017,988.02
       Class Eight - Intercompany claims                                                                      -                      -                        -                       -
       Class Nine - 510 Claims                                                                                -                      -                        -                       -
       Class Ten - Interests in ISH                                                                           -                      -                        -                       -
       Class Eleven - Intercompany interests                                                                  -                      -                        -                       -
    Total Plan Payments                                                                                       -                29,986.16                29,986.16           74,777,360.47
                                                                                                                                                                                      -
Total Disbursements (Operating & Plan)                                                                        -                29,986.16                29,986.16          337,635,154.66
                                                                                                                                                                                      -
Cash to be retained by SEACOR                                                                                -                        -                        -            15,820,509.32
                                                                                                                                                                                      -
CASH (End of Period)                                                                       $         309,614.42     $         208,080.67    $          517,695.09    $         517,695.09

1
  Each of the above Debtors hold one bank account with restricted funds to be used for settlements from the estate. As of December 31, 2018, there was no cash related to the estate in
many bank accounts included in prior Operating Reports. In addition, there were no cash transactions related to the estate in these accounts during the quarter ended March 31, 2019. Such
accounts and/or entities that no longer had cash of the estate at the beginning of the period or estate transactions for the period covered by this report have been removed from this report.




                                                                                                                                                                                                                 ATCH-2A
                                                                                                                                                                                                                   Page 1
   16-12220-smb               Doc 1086      Filed 04/15/19 Entered 04/15/19 17:39:14
                                   Entity Name: International Shipholding Corporation (Consolidating)
                                                                                                                           Main Document
                                                               Pg 8 of
                                                        Case Number:      13
                                                                       16-12220

Monthly Operating Report - Southern District of New York
Attachment 2: Schedule of Receipts and Disbursements
Reporting Period: March 2019

Debtor Name                                                Account #      Total cash disbursements             Total cash disbursements per
                                                                          per MOR-1 (w/ Interco)                Attachment 2 (w/o Interco)
Enterprise Ship Company, Inc. (16-12225) Total                                                       -                                          -
LCI Shipholdings, Inc. (16-12228) Total                                                        29,986.16                                  29,986.16
Grand Total                                                              $                     29,986.16   $                              29,986.16

Note: As of December 31, 2018, there was no cash related to the estate in many bank accounts included in prior Operating Reports. In addition,
there were no cash transactions related to the estate in these accounts during the quarter ended March 31, 2019. Such accounts and/or entities that no
longer had cash of the estate at the beginning of the period or estate transactions for the period covered by this report have been removed from this
report.




                                                                                                                                 ATCH-2B Addendum
                                                                                                                                            Page 1
                                                 16-12220-smb                     Doc 1086                Filed 04/15/19 Entered 04/15/19 17:39:14
                                                                                                          Entity Name: International Shipholding Corporation (Consolidating)                          Main Document
                                                                                                                       Pg 9 of 13
                                                                                                                               Case Number: 16-12220



Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 3: Bank Account Reconciliations - Bank Account Information
Reporting Period: March 2019


          Debtor Name                     Bank Name            Bank Account #                  Purpose of Account                  Type of       Bank Balance       Deposits in      Checks         Book Balance       Cash to be      Remaining Cash      Notes/ Comments
                                                                (Last 4 Digits)                                                    Account                           Transit       Outstanding                         Retained by        in Estate
                                                                                                                                                                                                                         Seacor
Enterprise Ship Company, Inc.    Regions Bank                        1064         Deposit on LA Enterprise and Coastal 101       Checking             309,614.42               -            -           309,614.42               -           309,614.42 Restricted Cash
LCI Shipholdings, Inc.           Regions Bank                        1080         Proceeds from sale of Green Dale               Checking             208,080.67               -            -           208,080.67               -           208,080.67 Restricted Cash
                           Total                                                                                                                $     517,695.09    $          -   $        -     $     517,695.09    $          -     $     517,695.09

Note: As of December 31, 2018, there was no cash related to the estate in many bank accounts included in prior Operating Reports. In addition, there were no cash transactions related to the estate in these accounts during the quarter ended March 31, 2019. Such accounts
and/or entities that no longer had cash of the estate at the beginning of the period or estate transactions for the period covered by this report have been removed from this report.




                                                                                                                                                                                                                                                                            ATCH-3A
                                                                                                                                                                                                                                                                              Page 1
                             16-12220-smb              Doc 1086EntityFiled  04/15/19
                                                                      Name: International       Entered
                                                                                          Shipholding         04/15/19
                                                                                                      Corporation              17:39:14
                                                                                                                  (Consolidating)         Main Document
                                                                                    CasePg    1016-12220
                                                                                          Number:   of 13

Monthly Operating Report - Post Confirmation - Southern District of New York
Attachment 3: Bank Account Reconciliations - Investment Account Information
Reporting Period: March 2019


Debtor Name                      Account #         Bank/Account Name/Number      Date of       Type of        Purchase Price      Current Value   Notes/Comments
                                 (Last 4 digits)                                 Purchase      Instrument


Not Applicable




                                                                                                                                                                   ATCH-3B
                                                                                                                                                                     Page 1
              16-12220-smb                 Doc 1086EntityFiled   04/15/19
                                                          Name: International       Entered
                                                                              Shipholding         04/15/19
                                                                                          Corporation             17:39:14
                                                                                                      (Consolidating)                            Main Document
                                                                        CasePg    1116-12220
                                                                              Number:   of 13

Monthly Operating Report - Post Confirmation - Southern District of New York
Cash/Debit/Check Disbursement Details
Reporting Period: March 2019


Debtor:                    Enterprise Shipholding Corp.
Name of Bank:              Regions Bank
Account:                   Operating Account 1064



Date of Transaction 1      Purpose or Description                                        Serial Number            Amount                  Payee/Detail




                                                                                         Total                                       -




1
  To provide a comprehensive list of all disbursements, the debtor has utilized the transaction details provided by the bank for each cash account. The date listed in the Date of
Transaction column represents the date the transaction cleared the bank account.




                                                                                                                                                                   ATCH-4A (ESC 1064)
                                                                                                                                                                               Page 1
                 16-12220-smb                  Doc 1086 Entity
                                                           Filed     04/15/19
                                                               Name: International       Entered
                                                                                   Shipholding          04/15/19
                                                                                               Corporation (Consolidating)17:39:14                       Main Document
                                                                             CasePg     1216-12220
                                                                                   Number:   of 13

Monthly Operating Report - Post Confirmation - Southern District of New York
Cash/Debit/Check Disbursement Details
Reporting Period: March 2019


Debtor:                      LCI Shipholding Inc.
Name of Bank:                Regions Bank
Account:                     Operating Account 1080



Date of Transaction 1        Purpose or Description                                     Serial Number        Amount                    Payee/Detail


                                                                           2
                  3/18/2019 Administrative Expense, Outgoing Wire Transfer                                               (12,850.00) Seacor Meridian, Inc.
                                                                         2
                  3/18/2019 Other Priority Claims, Outgoing Wire Transfer                                                (17,136.16) Seacor Meridian, Inc.

                                                                                        Total                            (29,986.16)



1
  To provide a comprehensive list of all disbursements, the debtor has utilized the transaction details provided by the bank for each cash account. The date listed in the Date of Transaction
column represents the date the transaction cleared the bank account.

2
    On March 18, 2019, a wire in the amount of $29,986.16 was made to Seacor Meridian, Inc. to cover the following payments that were made on LCI Shipholding Inc.'s behalf:

Claim 45 - Custom Instruments & Automation, Inc. - $4,270.82
Claim 120 - Griffin Service Corporation - $9,638.06
Claim 242 - Pierce Commercial Laundry Distributors LLC - $3,227.28
Claim 1434 - Manny Estrada - $12,850.00




                                                                                                                                                                               ATCH-4A (LCI 1080)
                                                                                                                                                                                          Page 1
 16-12220-smb              Doc 1086          Filed 04/15/19 Entered 04/15/19 17:39:14                              Main Document
                                                         Pg 13 of 13
                                      Entity Name: International Shipholding Corporation (Consolidating)
                                                           Case Number: 16-12220


Monthly Operating Report - Post Confirmation - Southern District of New York
Cash/Debit/Check Disbursement Details - Addendum
Reporting Period: March 2019

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
Not applicable.




                                                                                                                                    ATCH-4B
                                                                                                                                      Page 1
